Grice, Justice.
This appeal is from adverse rulings in two prosecutions for burglary. The transcript of record was filed in this court on September 8, 1970, and the enumeration of errors was filed on October 5, 1970.
Under Rules 14 and 20, the enumeration of errors is required to be filed within 20 days from such docketing. No valid reason has been offered for failure to comply with these rules. Accordingly, since there was a failure to perfect the appeal, the appeal must be

Dismissed.


All the Justices concur.